                                   UNITED STATES OF AMERICA
                                 Federal Trade Commission
                                     WASHINGTON, D.C. 20580



 Bureau of Competition
  Health Care Division

August 12, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

On behalf of Plaintiffs, the Federal Trade Commission respectfully requests permission to file
under seal Exhibit 6 to Plaintiffs’ letter seeking a Court ruling that Defendant Martin Shkreli’s
communications from federal prison that were legally and knowingly monitored and recorded by
the Federal Bureau of Prisons are not privileged. The FTC seeks to file Exhibit 6 under seal
because it is currently designated as Highly Confidential under the Protective Order. See ECF
No. 92 § 8.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, the FTC will publicly file Plaintiffs’ letter,
Exhibits 1-5 and 7, and a slip sheet noting that Exhibit 6 is filed under seal. On a separate docket
entry, the FTC will file under seal the letter and all exhibits.

Sincerely,

/s/ Markus H. Meier

Markus H. Meier
Assistant Director
